Citation Nr: 0215747	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  96-25 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for a left knee disorder, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel




INTRODUCTION

The veteran served on active duty from June 1987 to March 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which granted an increased rating for the 
veteran's service-connected left knee disorder from 10 
percent to 30 percent disabling.  The veteran filed a timely 
appeal to the disability rating assigned.

When this matter was previously before the Board in August 
1997 it was remanded to the RO for further development, to 
include providing the veteran with a new VA orthopedic 
examination which addressed the disability rating factors 
discussed in the case of DeLuca v. Brown, 8 Vet. App. 202 
(1995), which has been accomplished.  The case is now before 
the Board for appellate consideration.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The veteran's left knee disorder is manifested by no more 
than severe recurrent subluxation and lateral instability, 
and she has been granted the maximum disability rating 
provided under 38 C.F.R. § 4.71a, Diagnostic Code 5257.

3.  The evidence does not show that the veteran currently 
suffers from left knee arthritis which has been established 
by x-ray findings.



CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 30 
percent for status post meniscectomy, left knee, with marked 
instability and a history of strain, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.10, 4.40, 4.71a, 
Diagnostic Code 5257 (2001); 66 Fed. Reg. 45630-32 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, No. 00-7122 
(Fed. Cir. May 20, 2002); See also Dyment v. Principi, No. 
00-7075 (Fed. Cir. April 24, 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

Among its other provisions, the VCAA redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2002).  First, VA has a duty to notify 
the veteran and his representative of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West Supp. 
2002).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate his or her 
claims.  See 38 U.S.C.A. § 5103A (West Supp. 2002).  

In the present case, the Board concludes that VA's redefined 
duty to assist and duty to notify have been fulfilled to the 
extent practicable.  The Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate her claim, as well as notice of the specific 
legal criteria necessary to substantiate her claim.  The 
Board concludes that discussions as contained in the initial 
rating decision on appeal dated in January 1996, in the 
statement of the case (SOC) issued in March 1996, in the 
supplemental statements of the case (SSOCs) issued in May 
1997, November 2001, and May 2002, in the Board remand dated 
in August 1997, and in correspondence to the veteran have 
provided her with sufficient information regarding the 
applicable regulations regarding the evidence necessary to 
substantiate her claim for an increased disability rating for 
her left knee disorder.  In the May 2002 supplemental 
statement of the case the RO again reviewed the evidence and 
the basis for the rating.  It was explained that for a 
separate rating for arthritis X-ray evidence of arthritis was 
needed and that a request to the veteran for a release to 
obtain an X-ray report from her physician was not returned 
and the evidence in the record did not show X-ray evidence of 
arthritis.

Furthermore, the Board observes that in a letter to the 
veteran dated in February 2001, the RO requested that the 
veteran provide information regarding all treatment which had 
been provided for her left knee disorder from 1995 (the date 
of service connection for the left knee disorder) to the 
present.  The RO indicated that if she had been treated at a 
VA Medical Center or Outpatient Clinic, she should furnish 
the office with the dates of such treatment and the names of 
addresses of such places of treatment on an enclosed VA Form 
4138, Statement in Support of Claim, so that the RO could 
obtain such records.  She was also informed that if she had 
had any treatment at a private facility, she needed to 
complete, sign and return the enclosed VA  Forms 21-4142, 
Authorization for Release of Information, to allow VA to 
request such private medical evidence on her behalf.  The 
Board finds, therefore, that such documents are in compliance 
with the VA's revised notice requirements and the veteran was 
advised of what he needed to submit and what action the VA 
would undertake.  Quartuccio v. Principi, 16 Vet. App.  
183,187 (2002).  The veteran and her representative further 
plainly show through their statements and submissions of 
evidence that they understand the nature of the evidence 
needed to substantiate the veteran's claim.  The Board 
concludes that VA does not have any further outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issue on appeal, and that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records, post-service 
private treatment notes and operative reports, VA outpatient 
treatment notes, several VA examination reports, including 
multiple left knee x-rays and lengthy discussions regarding 
the impact of the veteran's disorder on her functioning, and 
several statements made by the veteran in support of her 
claim.  The RO has obtained all pertinent records regarding 
the issue on appeal and has effectively notified the veteran 
of the evidence required to substantiate her claim.  The 
Board is not aware of any additional relevant evidence which 
is available in connection with this appeal, and concludes 
that all reasonable efforts were made by VA to obtain 
evidence necessary to substantiate the veteran's claim.  
Therefore, no further assistance to the veteran regarding the 
development of evidence is required, and would otherwise be 
unproductive.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burden on VA with no benefit flowing to the 
veteran are to be avoided.)

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate her claim 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
left knee disability.  The Board has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is not adequate for rating 
purposes. Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2001).

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous.  See 38 C.F.R. §§ 4.20, 
4.27.  See also Lendenmann v. Principi, 3 Vet. App. 345, 349-
350 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

A review of the evidence contained in the veteran's claims 
file indicates that, historically, the veteran initially 
injured her left knee in service in 1987, at which time a 
left knee arthrogram showed large joint effusion, but no 
other abnormalities.  A private examination and arthroscopy 
by Warren T. Rinehart, M.D. in March 1992 revealed a torn 
anterior cruciate ligament and a partial meniscectomy.  X-
rays at that time revealed no evidence of any bony 
abnormality. 

More recent evidence relevant to the severity of the 
veteran's left knee disorder includes the report of a VA 
joints examination in May 1995.  The principal finding on 
examination was of left knee instability, and a diagnosis of 
same was rendered.     X-rays revealed no evidence of any 
acute abnormality, and no evidence of any joint space 
abnormality.  This was noted to be consistent with previous 
x-rays, which also showed no evidence of any joint space 
abnormality, including arthritis.

Also relevant is the report of a VA x-ray dated in May 1996, 
which again showed no evidence of any abnormalities, 
including arthritis.

The veteran again underwent a VA joints examination in April 
1997.  At that time, the examiner noted that the veteran wore 
a left knee brace when at home.  On physical examination, the 
veteran's left knee exhibited a full range of motion from 
zero to 140 degrees.  There was some instability medially and 
laterally, as well as a significant popping sound with 
displacement of the left patella.  Anterior and posterior 
Drawer's sign was unremarkable.  The examiner rendered a 
diagnosis of chronic left knee pain and instability with a 
possible history of a torn left anterior cruciate ligament as 
well as a torn left medial meniscus.  The examiner judged the 
veteran's disability to be in the low to moderate range.

A subsequent private examination by Seth S. Greenky, M.D. in 
July 1997 showed an anterior cruciate ligament deficient left 
knee, with no evidence of arthritis on    x-ray examination.  
The veteran eventually had surgical repair of the left knee 
by Dr. Greenky, consisting of anterior cruciate ligament 
reconstruction, followed by bracing and physical therapy in 
July 1997.  The veteran also underwent a follow-up surgical 
repair by Dr. Greenky consisting of arthroscopic partial left 
medial meniscectomy in January 1998.  

The veteran underwent another VA joints examination in March 
1998.  At that time, examination of the left knee showed two 
scars in the knee area, both of which were well-healed and 
nontender, as well as several smaller well-healed 
arthroscopic scars.  There was mild left knee effusion 
present.  There was significant instability to anterior 
drawer sign, with approximately 3+ Lachman's noted.  There 
was no obvious instability to either varus or valgus testing.  
On range of motion testing, extension was to -8 degrees, 
while flexion was to 110 degrees.  The veteran was able to 
sit and stand easily, but walked with a very slowed gait and 
an obvious limp on the left.  The examiner rendered a 
diagnosis of status post left knee injuries which included an 
anterior cruciate ligament injury and several surgical 
repairs, including meniscectomy by Dr. Rinehart and anterior 
cruciate ligament repair by Dr. Greenky and subsequent 
arthroscopic repairs.  The examiner noted that the "true 
extent of her disability could not be accurately provided at 
this time" due to the fact that the veteran was in the acute 
stages after a left knee surgical procedure in January 1998, 
and was clearly not yet at the point of maximal medical 
recovery.  

In April 1999, the veteran underwent an orthopedic 
examination by Irving G. Raphael, M.D., a physician in 
private practice.  At that time, physical examination 
revealed no evidence of any left knee swelling, erythema, or 
increased temperature.  Range of motion testing was indicated 
to be "good," with full extension and good flexion.  The 
veteran indicated that her knee felt stiff, but passively the 
examiner could move the knee well.  There was noticeable 
atrophy of the quadriceps of the left side, and tenderness on 
palpation around the medial joint line.  There was also pain 
with twisting of the tibia and with some weight bearing.  
McMurray's test was negative, and the knee was stable.  The 
anterior cruciate ligament reconstruction felt solid and 
appeared to have been "quite successful in restoring 
stability."  X-rays were said to reveal good bony 
structures, with screw fixation distally (copies of the 
actual x-ray reports are not of record).  Dr. Raphael also 
stated that there was some narrowing of the medial joint line 
in the left knee in the area of the pain.  The final 
diagnosis was of medial joint arthritis of the left knee 
which was symptomatic, with x-ray evidence of a narrowed 
joint line in a knee with previous anterior cruciate ligament 
reconstruction.  The knee appeared stable.

The Board notes that in March 2002, the RO sent a letter to 
the veteran informing her that the treatment records from Dr. 
Raphael referenced above had been received and reviewed, but 
that the x-rays that Dr. Raphael reported had been taken of 
the veteran's left knee in 1999 were not of record.  The RO 
requested that the veteran complete and return a VA Form 21-
4142, Authorization for Release of Information for Dr. 
Raphael, as well as a separate VA Form 21-4142 for the 
facility where she had had her left knee x-rays taken in 
1999, so that such records could be obtained by the RO.  The 
veteran was asked to return these forms within 60 days from 
the date of the RO's letter.  However, a review of the 
veteran's claims file reveals that she has not responded to 
the RO's request.  As noted above, the RO advised the veteran 
in the May 2002 supplemental statement of the case that to 
have a separate rating for arthritis X-ray evidence was 
required and that she had not provided a release so that the 
VA could request an X-ray report for the veteran's physician.  
The veteran was advised that the evidence of record did not 
show arthritis on X-ray examination. 

Most recently, the veteran again underwent a VA joints 
examination in September 2001.  At that time, the veteran 
complained of episodic pain in the left knee, several 
instances of left knee locking while in bed, difficulty 
climbing stairs, and tightness in the knee when sleeping or 
traveling.  She estimated that she could walk one mile before 
starting to limp.  On physical examination, the veteran 
walked without a limp.  Measurements of the thigh and patella 
circumference were equal bilaterally.  All scars were well-
healed, and there was no effusion present.  Stress 
examination of the left knee revealed moderate instability in 
the anterior-posterior plane, and medial and lateral 
stability were good.  Range of motion testing revealed full 
extension to zero degrees and flexion to 135 degrees.  There 
was no evidence of any incoordination, though the examiner 
allowed that incoordination stemming from the veteran's type 
of injury would only be apparent with fatigue.  The final 
diagnosis rendered was of status post anterior cruciate 
reconstruction of the left knee.

During all times relevant to this appeal, the veteran's left 
knee disorder has been rated as 30 percent disabling under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5257 (with the exception of a one-month total disability 
rating for convalescence from August 1, 1997 to September 1, 
1997).  Pursuant to this code section, a 30 percent rating is 
warranted when the evidence shows severe subluxation or 
lateral instability of the knee joint.  A 30 percent rating 
is the highest rating provided under this code.  A review of 
the evidence detailed above reveals that the veteran's left 
knee disorder is manifested by not more than severe recurrent 
subluxation and lateral instability.  In this regard, the 
Board notes that there was evidence of some instability 
medially and laterally at the time of a VA examinations in 
May 1995 and April 1997, as well as "significant 
instability" to anterior drawer sign in March 1998, which 
was during the veteran's post-operative period of healing.  
However, the Board also observes that in April 1999, 
following surgical repairs to the knee, the veteran's knee 
was found to be "stable," and the private examiner noted 
that the surgical repairs by Dr. Greenky in 1997 and 1998 had 
been "quite successful in restoring stability."  Similarly, 
at the time of the September 2001 VA examination both medial 
and lateral stability were good, and there was no evidence of 
any left knee incoordination.  Thus, the Board finds that the 
evidence of recurrent subluxation and instability warrants no 
more than the 30 percent rating which has already been 
assigned under DC 5257.  In any case, as the 30 percent 
rating assigned is the highest rating provided under DC 5257, 
a higher rating under this code may not be granted.

The Board has therefore considered whether the veteran is 
entitled to a higher rating based on consideration of other 
related diagnostic codes.  In this regard, the Board finds 
that an analysis under either DC 5256, pursuant to which the 
severity of knee ankylosis is evaluated, or DC 5262, pursuant 
to which the severity of impairment of the tibia and fibula 
is evaluated, is not warranted, as there is no evidence that 
the veteran suffers from either of these conditions.  
Furthermore, as DC 5258 (dislocated semilunar cartilage), DC 
5259 (removal of semilunar cartilage, symptomatic), DC 5260 
(limitation of leg flexion) and DC 5263 (genu recurvatum) do 
not provide for ratings in excess of 30 percent, a higher 
rating could not result from an analysis of the veteran's 
knee disorder under any of these codes.

The Board has also considered rating the veteran's left knee 
disorder under DC 5261, pursuant to which the severity of 
limitation of leg extension is evaluated.  Under this code, a 
40 percent rating is assigned when leg extension is limited 
to 30 degrees.  If it is limited to 45 degrees, a 50 percent 
rating is assigned.  However, as the veteran has repeatedly 
been found to exhibit full left leg extension to zero degrees 
at the time of all examinations - and, indeed, often 
exhibited hyperextension beyond zero degrees - a rating under 
this code would not result in a higher rating.

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202, 206-7 (1995), held that where an evaluation is 
based on limitation of motion, the question of whether pain 
and functional loss are additionally disabling must be 
considered.  See also 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Moreover, it has been held that consideration of functional 
loss due to pain is not required when the current rating is 
the maximum disability rating available for limitation of 
motion.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  As 
the veteran is not in receipt of the maximum schedular 
evaluation under all applicable Diagnostic Codes involving 
limitation of motion, the factors of DeLuca are for 
application.

In this regard, the veteran has provided extensive 
explanations, which the Board finds credible, as to the ways 
in which the pain, locking and swelling of the left knee have 
made the normal tasks of everyday living more difficult.  
Specifically, the veteran has complained of episodic left 
knee pain, locking of the knee when sleeping, and tightness 
and stiffness in the knee when sleeping or traveling long 
distances.  She has credibly stated that these symptoms make 
everyday tasks such as walking up steps more difficult.  She 
has also stated that she is a very athletic person, and that 
her left knee pain has forced her to significantly limit her 
exercise, requiring the use of a hinge brace whenever she is 
active.  In this regard, the Board notes that while lay 
witnesses are generally not competent to offer evidence which 
requires medical knowledge, such as opinions regarding 
medical causation or a diagnosis, they may provide competent 
testimony as to visible symptoms and manifestations of a 
disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Furthermore, many of these complaints, to include pain on 
motion and swelling, have been objectively confirmed upon 
medical examination.  Such symptoms would undoubtedly result 
in some functional loss in addition to that which has 
objectively been demonstrated, and which the Board must 
consider.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca, 8 Vet. 
App. at 206-7.  However, even with consideration of these 
factors, the Board finds that the veteran's left leg 
extension does not approach the level of severity 
contemplated by a 40 percent rating under DC 5261 (extension 
limited to 30 degrees).  While the veteran's pain and other 
symptoms clearly affect her functioning, she stated at the 
time of VA examination in September 2001 that she would walk 
one mile before the pain and swelling caused her to start to 
limp.  Furthermore, the veteran described the knee pain as 
only "episodic," and indicated that the episodes of locking 
in the knee were infrequent, were easily released, and had 
never caused any actual knee collapse.  

The Board has also considered whether the veteran can be 
assigned a disability rating under another code in addition 
to the rating under DC 5257.  In this regard, the Board 
observes that it is possible for a veteran to have separate 
and distinct manifestations from the same injury, which would 
permit rating under several diagnostic codes.  The critical 
element in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology 
for any one of the conditions is duplicative or overlapping 
with the symptomatology of the other condition.  See Esteban 
v. Brown, 6 Vet. App. 259, 261-62 (1994) (where a veteran 
with a service-connected facial injury sought an increased 
rating, the veteran's disability was to be properly assigned 
compensable ratings under separate codes for disfigurement, 
tender and painful scars and muscle injury).

In this regard, VA's Office of General Counsel has determined 
that a claimant who has arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5003 and 5257.  
See VAOPGCPREC 23-97 (Multiple Ratings for Knee Disability).  
The General Counsel thereafter concluded that for a knee 
disability rated under Diagnostic Code 5257 to warrant a 
separate rating for arthritis based on x-ray findings and 
limitation of motion, limitation of motion under Diagnostic 
Code 5260 or Diagnostic Code 5261 need not be compensable but 
must at least meet the criteria for a zero percent rating.  
In addition, a separate rating for arthritis could also be 
based on x-ray findings and painful motion under 38 C.F.R. § 
4.59.  See VAOPGCPREC 9-98 (Multiple Ratings for 
Musculoskeletal Disability and Applicability of 38 C.F.R. §§ 
4.40, 4.45 and 4.59).  The Board is bound by this precedent 
opinion.  38 U.S.C.A. § 7104(c) (West 1991).

Pursuant to DC 5003, degenerative arthritis established by x-
ray findings is to be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint or joints affected.  However, in this case, the Board 
finds that the evidence does not show that the presence of 
arthritis has been confirmed by x-ray findings.  In this 
regard, the Board notes that VA and private reports of x-rays 
taken of the veteran's left knee in August 1990, March 1992, 
September 1992, May 1995, May 1996 and July 1997 all revealed 
no evidence of left knee arthritis.  The Board acknowledges 
that in his April 1999 report, Dr. Raphael indicated that an 
x-ray showed evidence of some narrowing of the left knee 
medial joint line, which he diagnosed as medial joint 
arthritis.  However, the x-ray reports upon which these 
conclusions were bases are not of record, and attempts to 
procure a release from the veteran to allow VA to request 
copies of these x-ray reports have been unsuccessful.  As 
such, the Board finds that the evidence does not show that 
the veteran suffers from "arthritis established by X-ray 
findings" such that a separate rating under DC 5003 or DC 
5010 is warranted.

In reaching the foregoing decision to deny an increased 
rating for the disability at issue, the Board has also given 
consideration to the potential application of 38 C.F.R. § 
3.321(b)(1) (2001).  In this regard, however, the evidence 
does not show an exceptional or unusual disability picture as 
would render impractical the application of the regular 
schedular rating standards.  See 38 C.F.R. § 3.321 (2001).  
The current evidence of record does not demonstrate, nor has 
it been contended, that this disability has resulted in 
frequent periods of hospitalization.  Moreover, while this 
disability may have an adverse effect upon employment, it 
bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  Accordingly, 
with the lack of evidence showing unusual disability not 
contemplated by the Rating Schedule, the Board concludes that 
a grant of an increased evaluation under 38 C.F.R. 
§ 3.321(b)(1) is not warranted. 


ORDER

A disability rating in excess of 30 percent for the veteran's 
left knee disorder is denied.



		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

